In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00092-CV



BRIAN CLAY EARLE AND LINDA GALE HURLEY, Appellants

                            V.

  WILLIAM E. MOORE AND MARY R. MOORE, Appellees



          On Appeal from the 402nd District Court
                  Wood County, Texas
                Trial Court No. 2018-419




       Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       The appellants have filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       December 16, 2019
Date Decided:         December 17, 2019




                                               2